Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
The Amendment filed 8/12/2022 in response to Office Action of 4/14/2022, is acknowledged and has been entered. Claims 1-4, 8, 11, 14, 18-19, 23, 25, 27, 32-35, 37, 39, 41, 43, 45, and 49-52 are now pending. Claim 1 is amended. Claims 11, 14, 18-19, 23, 25, 27, 32-35, 37, 39, 41, 43, 45 and 49-52 remain withdrawn. Claims 1-4, and 8 are currently being examined. 
New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tedder et al (1989) (Isolation of cDNAs encoding the CD19 antigen of human and mouse B lymphocytes. A new member of the immunoglobulin superfamily, J Immunol July 15, 1989, 143 (2) 712-717). 
Tedder teaches a CD19 variant comprising amino acid substitutions at amino acid location: 62/64/66 (see sequence alignment below). 
RESULT 2
B45808
B-lymphocyte antigen CD19 precursor - mouse
C;Species: Mus musculus (house mouse)
C;Date: 30-Sep-1993 #sequence_revision 02-Aug-1996 #text_change 09-Jul-2004
C;Accession: B45808; I49579; I49580
R;Tedder, T.F.; Isaacs, C.M.
J. Immunol. 143, 712-717, 1989
A;Title: Isolation of cDNAs encoding the CD19 antigen of human and mouse B lymphocytes. A new member of the immunoglobulin superfamily.
A;Reference number: A45808; MUID:89292699; PMID:2472450
A;Accession: B45808
A;Molecule type: mRNA
A;Residues: 302-547 <TED>
A;Cross-references: UNIPROT:P25918; UNIPARC:UPI000016CCDB; GB:M28240; NID:g192827; PIDN:AAA74753.1; PID:g192828
A;Note: the authors translated the codon GAC for residue 520 as Tyr
R;Zhou, L.J.; Ord, D.C.; Hughes, A.L.; Tedder, T.F.
J. Immunol. 147, 1424-1432, 1991
A;Title: Structure and domain organization of the CD19 antigen of human, mouse, and guinea pig B lymphocytes: conservation of the extensive cytoplasmic domain.
A;Reference number: I48142; MUID:91332460; PMID:1714482
A;Accession: I49579
A;Status: translation not shown; translated from GB/EMBL/DDBJ
A;Molecule type: DNA
A;Residues: 1-547 <RES>
A;Cross-references: UNIPARC:UPI00000041D6; GB:M62542; NID:g192462; PIDN:AAA37388.1; PID:g192463
R;Zhou, L.J.; Ord, D.C.; Omori, S.A.; Tedder, T.F.
Immunogenetics 35, 102-111, 1992
A;Title: Structure of the genes encoding the CD19 antigen of human and mouse B lymphocytes.
A;Reference number: I49580; MUID:92137946; PMID:1370948
A;Accession: I49580
A;Status: preliminary; translated from GB/EMBL/DDBJ
A;Molecule type: DNA
A;Residues: 1-206,'A',208-547 <RE2>
A;Cross-references: UNIPARC:UPI0000027998; GB:M62553; NID:g192468; PIDN:AAA37390.1; PID:g192470
C;Genetics:
A;Gene: CD19
A;Introns: 30/1; 119/1; 184/1; 277/1; 314/1; 330/2; 360/1; 394/1; 428/1; 451/1; 470/1; 489/1; 518/1
C;Superfamily: human B-cell antigen CD19; immunoglobulin homology
C;Keywords: B-cell; glycoprotein; surface antigen; transmembrane protein
F;31-99/Domain: immunoglobulin homology <IMM1>
F;190-261/Domain: immunoglobulin homology <IMM2>

  Query Match             55.1%;  Score 829;  DB 2;  Length 547;
  Best Local Similarity   57.9%;  
  Matches  158;  Conservative   35;  Mismatches   74;  Indels    6;  Gaps    3;

Qy          1 PEEPLVVKVEEGDNAVLQCLKGTSDGPTQQLTWSRESPLKPFLKLSLGLPGLGIHMRPLA 60
              |:: |:|:|||| | || ||  :|   :::| | | :   |||:|| | ||||:|:  | 
Db         20 PQKSLLVEVEEGGNVVLPCLPDSSPVSSEKLAWYRGNQSTPFLELSPGSPGLGLHVGSLG 79

Qy         61 IWLFIFNVSQQMGGFYLCQPGPPSEKAWQPGWTVNVEGSGELFRWNVSDLGGLGCGLKNR120
              | | | |||  ||||||||  || :  ||| |||||| |||:|||| ||:  | | |:||
Db         80 ILLVIVNVSDHMGGFYLCQKRPPFKDIWQPAWTVNVEDSGEMFRWNASDVRDLDCDLRNR139

Qy        121 SSEGPSSPSGKLMSPKLYVWAKDRPEIWEGEPPCLPPRDSLNQSL-SQDLTMAPGSTLWL179
              ||    | ||     :||||||| |::|  :| | |   |||||| :||||:||||||||
Db        140 SSGSHRSTSGS----QLYVWAKDHPKVWGTKPVCAPRGSSLNQSLINQDLTVAPGSTLWL195

Qy        180 SCGVPPDSVSRGPLSWTHVHPKGPK-SLLSLELKDDRPARDMWVMETGLLLPRATAQDAG238
              ||||||  |::| :|||||||: |  ||||| |  : | |:|||  : ||||:||| | |
Db        196 SCGVPPVPVAKGSISWTHVHPRRPNVSLLSLSLGGEHPVREMWVWGSLLLLPQATALDEG255

Qy        239 KYYCHRGNLTMSFHLEITARPVLWHWLLRTGGW 271
               ||| |||||:  |::: ||  :| ||||||||
Db        256 TYYCLRGNLTIERHVKVIARSAVWLWLLRTGGW 288


Maintained Rejection
(Amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a CD19 variant comprising amino acid substitutions at one or more of the following sets of amino acid positions of SEQ ID NO: 2: 5/7/9; 14/16/18: 29/31; 29/31/33; 35/37/39. 45/47/49, 52/54/56; 59/61/63: 62/64/66: 76/78/80; 86/88/90; 167/169/171; 175/177/179; 193/195/197, 206/208/210: 207/209/211; 219/221/223; 240/243; 224/226/228. 247/249/251: 253/255/256, 255/256; or 261/262/264/265, wherein the CD19 variant has the following claimed functions:
Has a measured level of stability that is at least 20% - 500% greater than that of a polypeptide comprising the amino acid sequence of SEQ ID NO:2;
Is more resistant to protease cleavage relative to a polypeptide comprising the amino acid sequence of SEQ ID NO:2;
Is more thermally stable relative to a polypeptide comprising the amino aid sequence of SEQ ID NO:2; and
Binds to an anti-CD19 antibody.
Thus, the claims identify the CD19 variant by function only, where the function is as listed above (A-D). No CD19 variant protein structure is recited that is critical to preforming the claimed functions.
The instant specification discloses SEQ ID NO:2 is only the extracellular domain of CD19 ([129]) and SEQ ID NO:2 comprises 272 amino acids. In Example 3 the specification tested and identified specific single amino acid mutations of SEQ ID NO:2 with greater resistance specifically to proteinase K cleavage than SEQ ID NO:2 itself and lists them in Table 2A. In Example 3 the specification tested and identified specific triple mutations in SEQ ID NO:2 with greater resistance specifically to proteinase K cleavage than SEQ ID NO:2 itself and lists them in Table 2B, including SEQ ID NO:2 having triple mutation at positions 62/64/66 substituting amino acids WFF for YST, VGD, SKS, PWG AQT, or VEE. In Example 4 of the specification, SEQ ID NO:2 mutants having greater thermal stability at 37°C specifically, were identified in Table 3, wherein Table 3 does not encompass any variants having triple mutations at amino acid positions 62/64/66. In Example 2 of the specification, single mutants of SEQ ID NO:2 were identified that had improved binding to antibodies FMC63 or 4G7 specifically and are listed in Table 1A.  Triple mutants of SEQ ID NO:2 were identified that had improved binding to antibodies FMC63 or 4G7 specifically and are listed in Table 1B, wherein Table 1B includes SEQ ID NO:2 having triple mutation at positions 62/64/66 substituting amino acids WFF for SVS, GVR, SRR, TVP, SRS, ERP, EWR, EVV, DIP, ARL, WSS, TRQ, RVR, EEV, and more.
Thus, the instant specification describes structurally unrelated specific mutants of the 272 amino acid extracellular domain of CD19 SEQ ID NO:2 that function to have increased resistance to proteinase K cleavage, increased thermal stability at 37°C, or increased binding to antibodies FMC63 or 4G7 compared to SEQ ID NO:2, wherein the mutants are not necessarily overlapping in function. The specification fails to disclose any core, critical structural sequence required of the vast genus of CD19 variants to possess the function of having any form of greater stability, greater thermal stability at any temperature, increased resistance to any protease cleavage, and increased binding to any CD19 antibody as compared to SEQ ID NO:2 in order for one to readily recognize members of the vast genus claimed.
To provide adequate written description and evidence of possession of the claimed CD19 variant genus, the instant specification can structurally describe representative CD19 variants that function as claimed and listed above, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for CD19 variants that function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future CD19 variant proteins yet to be discovered that may function as claimed. 
In this case, the only factor present in the claims is a recitation of the CD19 functions listed above in A-D. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses structurally unrelated and distinct mutants of SEQ ID NO:2 that have specific and non-overlapping functions of increased resistance to proteinase K cleavage, increased thermal stability at 37°C, or increased binding to antibodies FMC63 or 4G7 compared to SEQ ID NO:2. A definition by function does not suffice to define the genus because it is only an indication of what the CD19 variant does, rather than what it is. Other than the specific amino acid substitutions at the specific positions identified in SEQ ID NO:2 for each of the separate functions of increased resistance to proteinase K cleavage, increased thermal stability at 37°C, or increased binding to antibodies FMC63 or 4G7 compared to SEQ ID NO:2, the specification fails to provide the core, critical sequence structure coupled to the claimed functional characteristics in order for one to recognize members of the vastly claimed  genus of CD19 variants that function as claimed. The instant specification fails to describe a representative number of CD19 variant sequences for the vast genus of CD19 variants that can comprise a protein having any amino acid substitution at any 272 positions of SEQ ID NO:2 that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Given the lack of representative examples to support the full scope of the claimed CD19 variants, and lack of reasonable structure-function correlation with regards to the unknown sequences in the CD19 variant that provide claimed functions listed above, the present claims lack adequate CD19 variants. Thus, the specification does not provide an adequate written description of CD19 variants having the claimed functions that are required to practice the claimed invention.  
Examiner Suggestion: Amend the claims to recite the specific sequence structure critical to performing the claimed functions, that is, SEQ ID NO:2 comprising the specific amino acids at the specific amino acid positions required to perform the functions claimed in A-D.   
Response to arguments
Applicant argues that they amended claim 1, as discussed with the Examiner, to recite a CD19 variant comprising specific amino acid substitution, and that each of the recited specific amino acid substitutions is identified and described in the present specification. 
Applicant’s arguments have been considered but are not persuasive. Contrary to arguments, Applicants did not amend the claims as discussed and suggested by the Examiner in the office action and interview. Examiner suggested amending the claims to require the CD19 variant to comprise SEQ ID NO:2 except with defined amino acids at the defined amino acid positions, because those are the only exemplary CD19 variant structures disclosed and structures correlated to perform the claimed functions.  Claim 1 as amended does not require the CD19 variant to comprise SEQ ID NO: 2, and does not define the amino acid sequences at each of the claimed positions of SEQ ID NO:2.  
Conclusion: Claims 1-4 and 8 are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642